DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims filed 7-13-2022.

Response to Arguments
3.	Applicant’s arguments with respect to claims 1-11, 22-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1, 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dehe 2015/0001647

Regarding claim 1, Dehe teaches a MEMS die (Figs 2-5A), comprising;  a first diaphragm (Fig 5A a first diaphragm/diaphragm element 214, para [39]);
a second diaphragm (Fig 5A a second diaphragm/second diaphragm 212) spaced apart from the first diaphragm such that a cavity is formed between the first diaphragm and the second diaphragm (Fig 5A shows a cavity is formed between the first/second diaphragm 214/212), the cavity having a pressure lower than atmospheric pressure,
 the second diaphragm (Figs 5A the second diaphragm 212) comprising a first portion structured to form an anchored post (Fig 5A/2 an anchored post/pillars or struts 272) extending from a second portion of the second diaphragm (the second diaphragm 212); and
a back plate (Fig 5A a back plate/a counter electrode 222, para [39]) disposed in the cavity between the first diaphragm (214) and the second diaphragm (212); 
wherein the anchored post (Fig 2 the anchored post/pillars 272, [39]) extends from the second portion of the second diaphragm (212) towards the first diaphragm (214) through a corresponding aperture in the back plate, 
an apex of the anchored post (Fig 2 shows an apex of pillars 272) contacting the first diaphragm (214) and coupled thereto, a through-hole (Fig 5A shows a through hole/ventilation hole 515 [47]) defined through the apex and a pierce (Fig 5A shows a pierce/opening defined through the first diaphragm (214), the pierce at least partially overlapping with the through-hole (Fig 5A shows the pierce at least partially overlapping with the through-hole/ventilation hole 515).
Regarding claim 3, Dehe teaches the MEMS die of claim 1, further comprising: 
one or more posts (Fig 5A/2 posts/pillars 272, para [39]) extending from at least one of the first diaphragm (Figs 2/5A the first diaphragm 214) or the second diaphragm (212) towards the other of the first diaphragm (214) or the second diaphragm (212) through a corresponding aperture (counter electrode via openings or holes 227, [39]) defined in the back plate (Figs 2/5A the back plate/counter electrode 222).
Regarding claim 4,  Dehe teaches the MEMS die of claim 3, wherein a tip of at least a portion of the one or more posts (Fig 2 a tip of at least a portion of the one or more posts/tip of pillars 272) is spaced apart from the other of the first diaphragm (Fig 2 the first diaphragm 214) or the second diaphragm (212),
 the tip (Figs 2-3 the tip of pillars 272) configured to contact the first diaphragm (214) in response to movement of at least one of the first diaphragm (Fig 3A -3B the first diaphragm 214) or the second diaphragm (212, para [44-45]) towards the other of the first diaphragm (214) or the second diaphragm (212).
Regarding claim 5, Dehe teaches the MEMS die of claim 3, wherein a portion of the one or more posts (Figs 2-3B posts/pillars 272, [39]) extend from the second diaphragm (212) towards the first diaphragm (214) such that a tip of the one or more posts is disposed on and coupled to the first diaphragm (Figs 2-3B shows a tip of the posts/pillars 272 is disposed on and coupled to the first diaphragm 214).
			Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dehe 2015/0001647 in view of Walther 2018/0234774

Regarding claim 2,  Dehe does not teach the claimed limitation of claim 2.
 Walther teaches the MEMS die of claim 1, wherein: the first diaphragm (Fig 1a the first diaphragm 104) has a first corrugation (A first corrugation/hollow projection 110-1, 110-2, para [50]) formed therein, and 
the second diaphragm (Fig 1a the second diaphragm 106) has a second corrugation (a second corrugation/hollow projection 114-1, 114-2, para [50]) formed therein,
wherein each of the first corrugation (Fig 1a 110-1, 110-2) and the second corrugation protrude (Fig 1a 114-1, 114-2) outwardly from the first diaphragm (104) and the second diaphragm (106), respectively, in a direction away from the back plate (Fig 1a shows the back plate/electrode 102). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the first and second corrugation in Dehe’s invention as taught by Walther, the opposite arrangement of the respective hollow projection make it possible to compensate for stresses in the first and second membranes, see Walther’s para [51, 60].
Regarding claim 6, Dehe teaches the MEMS die of claim 1, further comprising: a substrate (Figs 2/5A a substrate 202, [39]) defining a first opening (Figs 2/5A a first opening/a backside cavity 298, [41]) therein.
Dehe does not teach a support structure disposed on the substrate, the support structure defining a second opening corresponding to the first opening of the substrate,
wherein at least a portion of the first diaphragm is disposed on the support structure.
Walther teaches a support structure (Fig 1a support element 107a, [45]) disposed on the substrate (Fig 1a substrate/holder 116, [21-22]), the support structure defining a second opening (Fig 1a shows support element 107a form a second opening (second opening 104b) corresponding to the first opening of the substrate (Figs 1a-1b shows),
wherein at least a portion of the first diaphragm (Fig 1a, the edge 104r of the first membrane 104) is disposed on the support structure (Fig 1a, 107a-c, [21-22]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a support structure disposed on the substrate, the support structure defining a second opening corresponding to the first opening of the substrate, wherein at least a portion of the first diaphragm is disposed on the support structure in Dehe’s invention as taught by Walther, as a resulted of which a precise measurement of properties of the sound to be detected, such as the sound pressure, for instance, is made possible, see Walther’s para [27].
8.	Claims 7-11, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Walther 2018/0234774 in view of Takeuchi 5,767,612


Regarding claim 7,  Walther teaches a MEMS die (Figs 2-5A), comprising;
a first diaphragm (Figs 1a-1b, a first diaphragm/a first membrane 104, [19-20])
a second diaphragm (Fig 1a shows  a second diaphragm/a second membrane 106, [19-20])  spaced apart from the first diaphragm (104) such that a cavity (Fig 1a, a cavity/space S, [63]) is formed between the first diaphragm (104) and the second diaphragm (106), the cavity having a pressure lower than atmospheric pressure;
a back plate (Fig 1a, a back plate/a electrode 102, [19-20]) disposed in the cavity (Fig 1a, space S, [63]) between the first diaphragm (104) and the second diaphragm (106).
Walther does not teach a stress relieving structure adjacent to a periphery of at least one of the first diaphragm or the second diaphragm, the stress relieving structure comprising a first material embedded between a first diaphragm layer and a second diaphragm layer of at least one of the first diaphragm or the second diaphragm such that the stress relieving structure has a thickness that is gradually increasing, to define a thickness greater than a thickness of a portion of the respective first diaphragm or the second diaphragm proximate a center of the respective first diaphragm or the second diaphragm.
Takeuchi teaches a stress relieving structure adjacent to a periphery of at least one of the first diaphragm (Fig 7 diaphragm 10), the stress relieving structure (Fig 7 stress releasing sections 20. Col 8 lines 50-col 9 line 1-5, Col 11 lines 1-20) comprising a first material embedded (Fig 11c electrode 12/16 a mixture of a metal or alloy and an electrically insulating ceramic, Col 13 lines 9-45) between a first diaphragm layer and a second diaphragm layer of at least one of the first diaphragm or the second diaphragm such that the stress relieving structure has a thickness that is gradually increasing, to define a thickness greater than a thickness of a portion of the respective first diaphragm or the second diaphragm proximate a center of the respective first diaphragm or the second diaphragm (Fig 11C shows a thickness of stress releasing sections 20 gradually increasing).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Takeuchi in Walther’s invention, thus providing two stress releasing sections improve displacement amount of the diaphragm portion upon actuation of piezoelectric film.

Regarding claim 8,  Walther teaches the MEMS die of claim 7, wherein the first material comprises glass (para [22, 35] teaches SIOx, SixNy),  
SIOx, SixNy (i.e. a thin SioX larger grown chemically (chem-SiOX) on the c-Si wafer surface, capped by a phosphorus-doped mixed-phase sili-con oxide (mp-SiOX) layer (i.e. silicone0rich SiOx and SixNy (H) glassy film with high energy.
Walther does not teach a phosphorus content in a range of 0.01 wt% to 10 wt%.
However, having a phosphorous content in range of 0.01 wt% to 10 wt% was a matter of design choice.
 Regarding claim 9,  Walther teaches the MEMS die of claim 7, wherein the first material comprises silicon nitride (para [22, 35] teaches SiOx, SixNy (i.e. silicone-rich SiOx).
Regarding claim 10,  Walther teaches the MEMS die of claim 7, wherein 
the first diaphragm (Fig 1a 104, [19-20]) has a first corrugation (a first corrugation/hollow projection 110-1, 110-2, [50]) formed therein, and 
the second diaphragm (Fig 1a 106) has a second corrugation (a second corrugation/hollow projection 114-1, 114-2, [50]) formed therein,
wherein each of the first corrugation (Fig 1a 110-1, 110-2) and the second corrugation protrude (Fig 1a 114-1, 114-2) outwardly from the first diaphragm (104) and the second diaphragm (106), respectively, in a direction away from the back plate (Fig 1a shows the back plate/electrode 102).
Regarding claim 11, Walther teaches the MEMS die of claim 7, further comprising:
one or more posts (Fig 1a, a plurality of spacers 122, [56-57]) extending from at least one of the first diaphragm (104) or the second diaphragm (106) towards the other of the first diaphragm or the second diaphragm through a corresponding aperture defined in the back plate (Fig 1a back plate/electrode 102 comprises plurality of opening 124, [56-57]).
Regarding claim 22,  Walther teaches a MEMS die, comprising: 
a first diaphragm (Fig 1a a first membrane 104, [19-20]);
a second diaphragm (Fig 1a, a second diaphragm/a second membrane 106, [20]) spaced apart from the first diaphragm (Fig 1a 104) such that a cavity (Fig 1a a cavity/space S, [63]) is formed between the first diaphragm (104) and the second diaphragm (106), the cavity having a pressure lower than atmospheric pressure; and 
a back plate (Fig 1a a back plate/a electrode 102, [19-20]) disposed in the cavity (Fig 1a a space S, [63]) between the first diaphragm (104) and the second diaphragm (106), the back plate layer comprising an insulating layer interposed between two conductor layers (Para [24-25] teaches the back plate/electrode 102 can be produced at least in sections or even completely from an electrically conductive material, such as a polycrystalline semiconductor material, for example silicon or from metal, para [36-37] Fig 1b); 
Walther does not teach a stress relieving structure adjacent to a periphery of at least one of the first diaphragm or the second diaphragm, the stress relieving structure comprising a first material embedded between a first diaphragm layer and a second diaphragm layer of at least one of the first diaphragm or the second diaphragm such that the stress relieving structure has a thickness that is gradually increasing, to define a thickness greater than a thickness of a portion of the respective first diaphragm or the second diaphragm proximate a center of the respective first diaphragm or the second diaphragm.
Takeuchi teaches a stress relieving structure adjacent to a periphery of at least one of the first diaphragm (Fig 7 diaphragm 10), the stress relieving structure (Fig 7 stress releasing section 20. Col 8 lines 50-col 9 line 1-5, Col 11 lines 1-20) comprising a first material embedded (Fig 11c electrode 12/16 a mixture of a metal or alloy and an electrically insulating ceramic, Col 13 lines 9-45) between a first diaphragm layer and a second diaphragm layer of at least one of the first diaphragm or the second diaphragm such that the stress relieving structure has a thickness that is gradually increasing, to define a thickness greater than a thickness of a portion of the respective first diaphragm or the second diaphragm proximate a center of the respective first diaphragm or the second diaphragm (Fig 11C shows a thickness of stress releasing section 20 gradually increasing).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Takeuchi in Walther’s invention, thus providing two stress releasing sections improve displacement amount of the diaphragm portion upon actuation of piezoelectric film.
Regarding claim 23,  Walther teaches the MEMS die of claim 22, wherein insulating layer comprises silicon nitride (para [22, 35] teaches nitride), and the conductor layers comprise polysilicon (para [24] teaches conductive layer comprises silicon, polycrystalline). 

Allowable Subject Matter
9.	    Claims 12-17 and 18-21 are allowed.
	Claim 12 allow because Dehe 2015/0001647 in view of Walther 2018/0234774 fails to teach “a peripheral support structure attached to and supporting at least a portion of a periphery of the first diaphragm and/or the second diaphragm, the peripheral support structure located proximate to, and radially inwards of a peripheral edge of the first diaphragm and the second diaphragm within the cavity, at least a portion of at least one of the first diaphragm or the second diaphragm being radially outwards of the a peripheral edge of the support structure.”
	 Claim 18 allow because Dehe 2015/0001647 in view of Walther 2018/0234774 fails to teach “a plurality of catch structures coupled to the second diaphragm proximate to a corresponding opening of the plurality of openings and disposed within the cavity, each of the plurality of catch structures comprising a ledge extending beneath the corresponding opening such that a portion of the plug of the sealing material is disposed on the ledge.”

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 1-23 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-26 of U.S. Patent N0. 2021/0176570.  This is a provisional non-statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
	Claim 1 of the applicant is the broader version of U.S. Patent N0. 2021/0176570.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653